    Case: 1:19-cv-07636 Document #: 23 Filed: 09/08/20 Page 1 of 5 PageID #:2162




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DANIEL LYNN E.,                               )
                                              )      No. 19 C 7636
       Plaintiff,                             )
                                              )      Magistrate Judge M. David Weisman
       v.                                     )
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                         MEMORANDUM OPINION AND ORDER

       Daniel Lynn E. appeals the Commissioner’s decision denying his application for Social

Security benefits. For the reasons set forth below, the Court reverses the Commissioner’s decision.



                                           Background

       On September 19, 2011, plaintiff filed an application for benefits alleging a disability onset

date of November 4, 2010. (R. 79, 98.) His application was denied initially, on reconsideration,

and after a hearing. (R. 79-82, 38-48.) The Appeals Council declined review (R. 1-3), and plaintiff

appealed to this Court, which reversed and remanded for further proceedings. (R. 1547-59.)

       On April 24, 2014, plaintiff filed a second application for benefits, alleging a disability

onset date of April 9, 2013. (R. 1520-21.) He was found to be disabled as of June 3, 2014, his

fifty-fifth birthday. (R. 1530.) That onset date was upheld on reconsideration, and when plaintiff

requested a hearing, the Appeals Council directed the Commissioner to consolidate the 2011 and

2014 claims. (R. 1544, 1569.)

       On October 31, 2016, an administrative law judge (“ALJ”) held a hearing regarding the

period November 4, 2010 through June 2, 2014. (R. 1461-87.) In a decision dated December 6,
    Case: 1:19-cv-07636 Document #: 23 Filed: 09/08/20 Page 2 of 5 PageID #:2163




2016, the ALJ found that plaintiff was not disabled at any time during that period. (R. 1440-51.)

The Appeals Council declined review (R. 1393-95), leaving the ALJ’s decision as the final

decisions of the Commissioner reviewable by this Court pursuant to 42 U.S.C. § 405(g). See

Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).



                                            Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002) (citation omitted).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§ 404.1520(a). The Commissioner must consider whether: (1) the claimant has performed any

substantial gainful activity during the period for which he claims disability; (2) the claimant has a

severe impairment or combination of impairments; (3) the claimant’s impairment meets or equals

any listed impairment; (4) the claimant retains the residual functional capacity to perform his past

relevant work; and (5) the claimant is able to perform any other work existing in significant

numbers in the national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001). The



                                                 2
    Case: 1:19-cv-07636 Document #: 23 Filed: 09/08/20 Page 3 of 5 PageID #:2164




claimant bears the burden of proof at steps one through four. 20 C.F.R. § 404.1560(c)(2);

Zurawski, 245 F.3d at 886. If that burden is met, at step five, the burden shifts to the Commissioner

to establish that the claimant is capable of performing work existing in significant numbers in the

national economy. 20 C.F.R. § 404.1560(c)(2).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

between the November 4, 2010 and June 2, 2014. (R. 1443.) At step two, the ALJ determined

that, during that period, plaintiff had the severe impairments of “obesity, status post lumbar fusion,

and left shoulder impairment.” (Id.) At step three, the ALJ found that, during that period, plaintiff

did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments. (Id.) At step four, the ALJ found that, during that period,

plaintiff was unable to perform past relevant work but had the RFC to perform light work with

certain exceptions. (R. 1444, 1449.) At step five, the ALJ found that, during the relevant period,

there were jobs in significant numbers in the national economy that plaintiff could have performed,

and thus he was not disabled. (R. 1450-51.)

       Plaintiff contends that the ALJ improperly rejected the opinions of his treating physicians,

Drs. Ricca and Bajaj. An ALJ must give a treating physician’s opinion controlling weight if “it is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2);

Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011). The ALJ must give good reasons for the weight

that it assigns a treating physician’s opinion. Bates v. Colvin, 736 F.3d 1093, 1101 (7th Cir. 2013);

Roddy v. Astrue, 705 F.3d 631, 636-37 (7th Cir. 2013). “If an ALJ does not give a treating

physician’s opinion controlling weight, the regulations require the ALJ to consider the length,

nature, and extent of the treatment relationship, frequency of examination, the physician’s



                                                  3
    Case: 1:19-cv-07636 Document #: 23 Filed: 09/08/20 Page 4 of 5 PageID #:2165




specialty, the types of tests performed, and the consistency and supportability of the physician’s

opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009); see 20 C.F.R. § 404.1527(c).

        Drs. Ricca and Bajaj opined that plaintiff could not lift more than ten pounds, could not do

repetitive twisting, turning, bending, climbing, squatting, kneeling, pushing, or pulling. (R. 413,

419, 1181, 1300, 1304.) The ALJ gave “little weight” to these opinions because: (1) Dr. Ricca,

plaintiff’s “long-term treat[er],” is a family practitioner, not a spine specialist; (2) Dr. Bajaj, who

is a spine specialist, only treated plaintiff for four months; (3) the doctors’ opinions are inconsistent

with plaintiff’s medical records, which show normal neurological function and gait; and (4) the

doctors’ opinions are inconsistent with those of the State agency medical consultants and the

independent medical examiner (“IME). (R. 1448-49.)

        It was appropriate for the ALJ to consider the doctors’ specialties in weighing their

opinions. 20 C.F.R. § 404.1527(c)(5). But it was not appropriate for the ALJ to reject the opinions

of plaintiff’s treating doctors, one of whom is a spine specialist, in favor of the opinions of non-

examining consultants who do not specialize in spines. See 20 C.F.R. § 404.1527(c)(1) (“[W]e

give more weight to the medical opinion of a source who has examined you than to the medical

opinion of a medical source who has not examined you.”); see also (R. 501, 503, 1528, 1542

(setting forth consultants’ medical specialty codes)); Social Security Commissioner’s Program

Operations     Manual,      DI    24501.004B,       Medical     Specialty     Codes,     available    at

https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004 (last visited July 28, 2020). Similarly, it

was proper for the ALJ to consider the length of each treater’s relationship with plaintiff, but she

did not explain why the opinion of the IME, who examined plaintiff once, was entitled to more

weight than those of the doctors who treated him for months or years. (R. 342-46); see 20 C.F.R.

§ 404.1527(c)(2) (“Generally, the longer a treating source has treated you and the more times you



                                                   4
       Case: 1:19-cv-07636 Document #: 23 Filed: 09/08/20 Page 5 of 5 PageID #:2166




have been seen by a treating source, the more weight we will give to the source's medical opinion.

When the treating source has seen you a number of times and long enough to have obtained a

longitudinal picture of your impairment, we will give the medical source’s medical opinion more

weight than we would give it if it were from a nontreating source.”). Finally, even if the treaters’

records state that plaintiff has normal neurological function and gait, 1 the ALJ does not explain

how those findings impugn their opinions about plaintiff’s ability to lift, twist, kneel, squat, bend,

push, and pull. In short, the ALJ’s rejection of the treaters’ opinions is not supported by substantial

evidence. Thus, this case must be remanded for a reassessment of the medical opinion evidence. 2



                                                        Conclusion

           For the reasons stated above, the Court reverses the ALJ’s decision, grants plaintiff’s

motion for summary judgment [13], denies the Commissioner’s motion for summary judgment

[17], and in accordance with the fourth sentence of 42 U.S.C. § 405(g), remands this case for

further proceedings consistent with this Memorandum Opinion and Order.

SO ORDERED.                                                ENTERED: September 8, 2020




                                                           M. David Weisman
                                                           United States Magistrate Judge




1
    The ALJ does not state where in the 2,000-page record these findings are located.
2
    Because this issue is dispositive, the Court need not address the other issues plaintiff raises.

                                                               5
